 

Exhibit 10.3

 

PRIVATE PLACEMENT CLASS A COMMON STOCK PURCHASE AGREEMENT

 

THIS PRIVATE PLACEMENT CLASS A COMMON STOCK PURCHASE AGREEMENT, dated as of
October 13, 2020 (as it may from time to time be amended and including all
exhibits referenced herein, this “Agreement”), is entered into by and among 5:01
Acquisition Corp., a Delaware corporation (the “Company”), and 5:01 Acquisition
LLC, a Delaware limited liability company (the “Purchaser”).

 

WHEREAS, the Company intends to consummate an initial public offering (the
“Public Offering”) of up to 9,200,000 shares of the Company’s Class A Common
Stock, par value $0.0001 per share.

 

WHEREAS, in connection with the Public Offering, the Company intends to sell to
the Purchaser, and the Purchaser intends to purchase, up to 384,000 shares of
the Company’s Class A Common Stock, par value $0.0001 per share (each, a
“Private Placement Share”).

 

WHEREAS, the number of Private Placement Shares to be purchased by the Purchaser
is correlated to the amount of underwriting discounts or commissions payable by
the Company to the underwriter upon completion of the Public Offering.

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

 

AGREEMENT

 

1.                   Authorization, Purchase and Sale; Terms of the Private
Placement Shares.

 

a.                  Authorization of the Private Placement Shares. The Company
has duly authorized the issuance and sale of the Private Placement Shares to the
Purchaser.

 

b.                  Purchase and Sale of the Private Placement Shares. On the
date of the consummation of the Public Offering or on such earlier time and date
as may be mutually agreed by the Purchaser and the Company (the “Initial Closing
Date”), the Company shall issue and sell to the Purchaser, and the Purchaser
shall purchase from the Company, an aggregate of 360,000 Private Placement
Shares at a price of $10.00 per share for an aggregate purchase price of
$3,600,000 (the “Purchase Price”), which shall be paid by wire transfer of
immediately available funds to in the following amounts: (i) $2,000,000 to the
Company at a financial institution to be chosen by the Company, and (ii)
$1,600,000 to the trust account (the “Trust Account”) maintained by Continental
Stock Transfer & Trust Company, acting as trustee, in each case in accordance
with the Company’s wiring instructions at least one business day prior to the
closing date of the Public Offering. On the Initial Closing Date, the Company,
shall either, at its option, deliver certificates evidencing the Private
Placement Shares purchased by the Purchaser on such date duly registered in the
Purchaser’s name to the Purchaser, or effect such delivery in book-entry form.
On the date of the consummation of the closing of the over-allotment option in
connection with the Public Offering or on such earlier time and date as may be
mutually agreed by the Purchaser and the Company (each such date, an
“Over-allotment Closing Date,” and each Over-allotment Closing Date (if any) and
the Initial Closing Date being sometimes referred to herein as a “Closing
Date”), the Company shall issue and sell to the Purchaser, and the Purchaser
shall purchase from the Company, up to an aggregate of 24,000 Private Placement
Shares, in the same proportion as the amount of the over-allotment option that
is exercised, at a price of $10.00 per share for an aggregate purchase price of
up to $240,000 (if the over-allotment option in connection with the Public
Offering is exercised in full) (the “Over-allotment Purchase Price”), which
shall be paid by wire transfer of immediately available funds to the Trust
Account in accordance with the Company’s wiring instructions, at least one (1)
business day prior to any Over-allotment Closing Date. On the Over-allotment
Closing Date, upon the payment by the Purchaser of the Over-allotment Purchase
Price payable by them by wire transfer of immediately available funds to the
Company, the Company shall either, at its option, deliver certificates
evidencing the Private Placement Shares purchased by the Purchaser on such date
duly registered in the Purchaser’s name to the Purchaser, or effect such
delivery in book-entry form.

 



1

 

 

c.                   Terms of the Private Placement Shares.

 

i.                        The Private Placement Shares shall be subject to a
letter agreement, dated as of the date hereof, by and among the Purchaser, the
Company and certain of the Company’s directors and officers party thereto (a
“Letter Agreement”).

 

ii.                        At or prior to the time of the Initial Closing Date,
the Company and the Purchaser shall enter into a registration and stockholder
rights agreement (the “Registration Rights Agreement”) pursuant to which the
Company will grant certain registration rights to the Purchaser relating to the
Private Placement Shares.

 

2.                   Representations and Warranties of the Company. As a
material inducement to the Purchaser to enter into this Agreement and purchase
the Private Placement Shares, the Company hereby represents and warrants to the
Purchaser (which representations and warranties shall survive each Closing Date)
that:

 

a.                   Organization and Corporate Power. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and is qualified to do business in every jurisdiction
in which the failure to so qualify would reasonably be expected to have a
material adverse effect on the financial condition, operating results or assets
of the Company. The Company possesses all requisite corporate power and
authority necessary to carry out the transactions contemplated by this Agreement
and the Letter Agreement.

 

b.                  Authorization; No Breach.

 

i.                     The execution, delivery and performance of this Agreement
and the Private Placement Shares have been duly authorized and approved by the
Company as of each Closing Date. This Agreement constitutes a valid and binding
obligation of the Company, enforceable in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other laws of general applicability relating to or affecting creditors’ rights
and to general equitable principles (whether considered in a proceeding in
equity or law).

 

ii.                     The execution and delivery by the Company of this
Agreement and the Private Placement Shares, the issuance and sale of the Private
Placement Shares and the fulfillment of, and compliance with, the respective
terms hereof and thereof by the Company, do not and will not as of each Closing
Date (a) conflict with or result in a breach of the terms, conditions or
provisions of, (b) constitute a default under, (c) result in the creation of any
lien, security interest, charge or encumbrance upon the Company’s capital stock
or assets under, (d) result in a violation of, or (e) require any authorization,
consent, approval, exemption, action, notice, declaration or filing, in each
case, by or to any court or administrative or governmental body or agency
pursuant to the certificate of incorporation or the bylaws of the Company (in
effect on the date hereof or as may be amended prior to completion of the
contemplated Public Offering), or any material law, statute, rule or regulation
to which the Company is subject, or any agreement, order, judgment or decree to
which the Company is subject, except for any filings required after the date
hereof under federal or state securities laws.

 



2

 

 

c.                   Title to Private Placement Shares. Upon issuance in
accordance with, and payment pursuant to, the terms hereof the Private Placement
Shares will be duly and validly issued, fully paid and nonassessable. Upon
issuance in accordance with, and payment pursuant to, the terms hereof, each
Purchaser will have good title to the Private Placement Shares purchased by it,
free and clear of all liens, claims and encumbrances of any kind, other than (i)
transfer restrictions hereunder and under the other agreements contemplated
hereby, including without limitation the Letter Agreement, (ii) transfer
restrictions under federal and state securities laws, and (iii) liens, claims or
encumbrances imposed due to the actions of either Purchaser.

 

d.                  Governmental Consents. No permit, consent, approval or
authorization of, or declaration to or filing with, any governmental authority
is required in connection with the execution, delivery and performance by the
Company of this Agreement or the consummation by the Company of any other
transactions contemplated hereby.

 

e.                   Regulation D Qualification. Neither the Company nor, to its
actual knowledge, any of its affiliates, members, officers, directors or
beneficial shareholders of 20% or more of its outstanding securities, has
experienced a disqualifying event as enumerated pursuant to Rule 506(d) of
Regulation D under the Securities Act of 1933, as amended (the “Securities
Act”).

 

3.                   Representations and Warranties of the Purchaser. As a
material inducement to the Company to enter into this Agreement and issue and
sell the Private Placement Shares to the Purchaser, the Purchaser hereby,
severally and not jointly, represents and warrants to the Company (which
representations and warranties shall survive each Closing Date) that:

 

a.                   Organization and Requisite Authority. The Purchaser
possesses all requisite power and authority necessary to carry out the
transactions contemplated by this Agreement.

 

b.                  Authorization; No Breach.

 

i.                        This Agreement constitutes a valid and binding
obligation of the Purchaser, enforceable in accordance with its terms, subject
to bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other laws of general applicability relating to or affecting creditors’ rights
and to general equitable principles (whether considered in a proceeding in
equity or law).

 

ii.                        The execution and delivery by the Purchaser of this
Agreement and the fulfillment of and compliance with the terms hereof by the
Purchaser does not and shall not as of each Closing Date (a) conflict with or
result in a breach by the Purchaser of the terms, conditions or provisions of,
(b) constitute a default under, (c) result in the creation of any lien, security
interest, charge or encumbrance upon the Purchaser’s equity or assets under, (d)
result in a violation of, or (e) require authorization, consent, approval,
exemption or other action by or notice or declaration to, or filing with, any
court or administrative or governmental body or agency pursuant to the
Purchaser’s organizational documents in effect on the date hereof or as may be
amended prior to completion of the contemplated Public Offering, or any material
law, statute, rule or regulation to which the Purchaser is subject, or any
agreement, instrument, order, judgment or decree to which the Purchaser is
subject, except for any filings required after the date hereof under federal or
state securities laws.

 



3

 

 

c.                   Investment Representations.

 

i.                        The Purchaser is acquiring the Private Placement
Shares for the Purchaser’s own account, for investment purposes only and not
with a view towards, or for resale in connection with, any public sale or
distribution thereof.

 

ii.                       The Purchaser is an “accredited investor” as such term
is defined in Rule 501(a)(3) of Regulation D of the Securities Act, and the
Purchaser has not experienced a disqualifying event as enumerated pursuant to
Rule 506(d) of Regulation D under the Securities Act.

 

iii.                     The Purchaser understands that the Private Placement
Shares are being offered and will be sold to it in reliance on specific
exemptions from the registration requirements of the United States federal and
state securities laws and that the Company is relying upon the truth and
accuracy of, and the Purchaser’s compliance with, the representations and
warranties of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
such Private Placement Shares.

 

iv.                       The Purchaser did not decide to enter into this
Agreement as a result of any general solicitation or general advertising within
the meaning of Rule 502(c) under the Securities Act.

 

v.                        The Purchaser has been furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the offer and sale of the Private Placement Shares which have been
requested by the Purchaser. The Purchaser has been afforded the opportunity to
ask questions of the executive officers and directors of the Company. The
Purchaser understands that its investment in the Private Placement Shares
involves a high degree of risk and it has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision
with respect to the acquisition of the Private Placement Shares.

 

vi.                       The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Private Placement
Shares or the fairness or suitability of the investment in the Private Placement
Shares by the Purchaser nor have such authorities passed upon or endorsed the
merits of the offering of the Private Placement Shares.

 

vii.                      The Purchaser understands that: (a) the Private
Placement Shares have not been and are not being registered under the Securities
Act or any state securities laws, and may not be offered for sale, sold,
assigned or transferred unless (1) subsequently registered thereunder or (2)
sold in reliance on an exemption therefrom; and (b) except as specifically set
forth in the Registration Rights Agreement, neither the Company nor any other
person is under any obligation to register the Private Placement Shares under
the Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder. While the Purchaser understands that
Rule 144, as promulgated under the Securities Act (“Rule 144”), is not available
for the resale of securities initially issued by shell companies (other than
business combination related shell companies) or issuers that have been at any
time previously a shell company, the Purchaser understands that Rule 144
includes an exception to this prohibition if the following conditions are met:
(i) the issuer of the securities that was formerly a shell company has ceased to
be a shell company; (ii) the issuer of the securities is subject to the
reporting requirements of Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”); (iii) the issuer of the securities has
filed all Exchange Act reports and material required to be filed, as applicable,
during the preceding 12 months (or such shorter period that the issuer was
required to file such reports and materials), other than Current Reports on Form
8-K; and (iv) at least one year has elapsed from the time that the issuer filed
current Form 10 type information with the SEC reflecting its status as an entity
that is not a shell company.

 



4

 

 

viii.                    The Purchaser has knowledge and experience in financial
and business matters, understands the high degree of risk associated with
investments in the securities of companies in the development stage such as the
Company, is capable of evaluating the merits and risks of an investment in the
Private Placement Shares and is able to bear the economic risk of an investment
in the Private Placement Shares in the amount contemplated hereunder for an
indefinite period of time. The Purchaser has adequate means of providing for its
current financial needs and contingencies and will have no current or
anticipated future needs for liquidity which would be jeopardized by the
investment in the Private Placement Shares. The Purchaser can afford a complete
loss of its investment in the Private Placement Shares.

 

ix.                      Prior to the execution of this Agreement, the Purchaser
has had the opportunity to ask questions of and receive answers from
representatives of the Company concerning an investment in the Company, as well
as the finances, operations, business and prospects of the Company, and the
opportunity to obtain additional information to verify the accuracy of all
information so obtained. In determining whether to make this investment, the
Purchaser has relied solely on the Purchaser’s own knowledge and understanding
of the Company and its business based upon the Purchaser’s own due diligence
investigation. The Purchaser understands that no person has been authorized to
give any information or to make any representations which were not furnished
pursuant to Section 2 of this Agreement and the Purchaser has not relied on any
other representations or information in making its investment decision, whether
written or oral, relating to the Company, its operations or its prospects.

 

x.                        The Purchaser understands that the Private Placement
Shares shall bear the following legend and appropriate “stop transfer
restrictions”:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND
NEITHER THE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT OR SUCH LAWS OR AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT AND SUCH LAWS WHICH, IN THE OPINION OF COUNSEL, IS
AVAILABLE.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO LOCKUP PROVISIONS
AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF
DURING THE TERM OF THE LOCKUP.”

 

4.                   Conditions of the Purchaser’s Obligations. The obligations
of the Purchaser to purchase and pay for the Private Placement Shares are
subject to the fulfillment, on or before the applicable Closing Date, of each of
the following conditions:

 

a.                   Representations and Warranties. The representations and
warranties of the Company contained in Section 2 shall be true and correct at
and as of such Closing Date as though then made.

 

b.                  Performance. The Company shall have performed and complied
with all agreements, obligations and conditions contained in this Agreement that
are required to be performed or complied with by it on or before such Closing
Date.

 

5

 

 

c.                   No Injunction. No litigation, statute, rule, regulation,
executive order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby, which prohibits the consummation of any of the
transactions contemplated by this Agreement or the Letter Agreement.

 

d.                  Letter Agreement and Registration Rights Agreement. The
Company shall have entered into the Letter Agreement and the Registration Rights
Agreement, each on terms satisfactory to the Purchaser.

 

e.                   Corporate Consents. The Company shall have obtained the
consent of its board of directors authorizing the execution, delivery and
performance of this Agreement and the issuance and sale of the Private Placement
Shares hereunder.

 

5.                   Conditions of the Company’s Obligations. The obligations of
the Company to the Purchaser under this Agreement are subject to the
fulfillment, on or before the applicable Closing Date, of each of the following
conditions:

 

a.                   Representations and Warranties. The representations and
warranties of the Purchaser contained in Section 3 shall be true and correct at
and as of such Closing Date as though then made.

 

b.                   Performance. The Purchaser shall have performed and
complied with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by the Purchaser on
or before such Closing Date.

 

c.                   No Injunction. No litigation, statute, rule, regulation,
executive order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby, which prohibits the consummation of any of the
transactions contemplated by this Agreement or the Letter Agreement.

 

d.                  Letter Agreement. The Company shall have entered into the
Letter Agreement on terms satisfactory to the Company.

 

6.                   Miscellaneous.

 

a.                   Successors and Assigns. Except as otherwise expressly
provided herein, all covenants and agreements contained in this Agreement by or
on behalf of any of the parties hereto shall bind and inure to the benefit of
the respective successors of the parties hereto whether so expressed or not.
Notwithstanding the foregoing or anything to the contrary herein, the parties
may not assign this Agreement without the prior written consent of the other
party hereto, other than assignments by the Purchaser to its affiliates
(including, without limitation, one or more of its members).

 

b.                  Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.

 



6

 

 

c.                   Counterparts. This Agreement may be executed simultaneously
in two or more counterparts, none of which need contain the signatures of more
than one party, but all such counterparts taken together shall constitute one
and the same agreement. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof. Counterparts
may be delivered via facsimile, electronic mail (including any electronic
signature covered by the U.S. federal ESIGN Act of 2000, Uniform Electronic
Transactions Act, the Electronic Signatures and Records Act or other applicable
law, e.g., www.docusign.com) or other transmission method and any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes.

 

d.                  Descriptive Headings; Interpretation. The descriptive
headings of this Agreement are inserted for convenience only and do not
constitute a substantive part of this Agreement. The use of the word “including”
in this Agreement shall be by way of example rather than by limitation.

 

e.                   Governing Law. This Agreement shall be deemed to be a
contract made under the laws of the State of New York and for all purposes shall
be construed in accordance with the internal laws of the State of New York,
without giving effect to conflicts of law principles that would result in the
application of the laws of another jurisdiction.

 

f.                    Amendments. This Agreement may not be amended, modified or
waived as to any particular provision, except by a written instrument executed
by all parties hereto.

 

7.                   Termination. This Agreement may be terminated at any time
after December 31, 2020 upon the election by either the Company or the Purchaser
upon written notice to the other party if the closing of the Public Offering
does not occur prior to such date.

 

[Signature Page Follows]

 



7

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

  COMPANY:   5:01 ACQUISITION CORP., a Delaware corporation         By: /s/
Andrew J. Schwab   Name: Andrew J. Schwab    Title: Co-Chief Executive Officer 

 

      PURCHASER:   5:01 ACQUISITION LLC, a Delaware limited liability company  
      By: /s/ Andrew J. Schwab    Name: Andrew J. Schwab    Title: Manager 

 

[Signature Page to Private Placement Class A Common Stock Purchase Agreement]

 

 

 